Citation Nr: 0729667	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disorder, presently 
diagnosed as degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right hip.

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1951 to July 1955 and from October 1955 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In April 2005 a hearing was held before the undersigned 
Acting Veterans Law Judge who is making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in November 2005, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by a severe limitation of 
lumbar spine motion with forward flexion limited to 30 
degrees by pain.  There is no evidence of ankylosis, muscle 
spasm, listing of the spine or abnormal contour, neurologic 
abnormalities, or a fractured vertebra.  

2.  The veteran's service-connected arthritis of the hips is 
manifested bilaterally by:  flexion to 90 degrees with pain 
at 60 degrees; extension to 10 degrees; adduction to 20 
degrees; abduction to 30 degrees; external rotation to 25 
degrees with pain; internal rotation to 20 degrees with pain; 
complaints of pain and discomfort, especially with walking; 
and X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not in excess 
thereof, for degenerative disc disease of the lumbar spine, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (effective prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254 
(2006).  

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements. See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters 
dated July and August 2002, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible. VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
However, as the Board concludes below that the preponderance 
of the evidence is against increased ratings for the 
veteran's hip disabilities, and that an increased rating of 
40 percent is warranted for the veteran's service-connected 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As there is no indication that any failure 
on the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

II.  Lumbar Spine

The veteran's lumbar spine disability was originally rated as 
degenerative arthritis of the lumbar spine and both hips at a 
combined 20 percent disability rating.  A September 1999 
rating decision rated each disability separately and assigned 
a 10 percent disability rating for degenerative changes of 
the lumbar spine under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  This disability rating was 
effective December 1998.  In May 2002, the veteran filed a 
claim for increased disability ratings.  An April 2006 rating 
decision granted an increased rating of 20 percent for 
veteran's low back disability rating it under Diagnostic Code 
5243 for intervertebral disc syndrome (degenerative disc 
disease).  

As noted above, the veteran filed his claim for an increased 
rating in May 2002.  Accordingly, during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations for 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective on September 23, 2002, contained notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome 
is present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome 
were reclassified as Diagnostic Code 5243, effective on 
September 26, 2003.  This omission was apparently inadvertent 
and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004).  The correction was made effective from September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbar spine disability was initially rated for 
arthritis.  Diagnostic code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  Accordingly, the veteran's lumbar 
arthritis was rated under Diagnostic Code 5295.  The Rating 
Schedule, prior to September 26, 2003, provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 26, 2003).  Disability ratings for lumbar 
spine disabilities could also be assigned for lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbosacral strain is 5237 while the new Diagnostic Code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of incapacitating episodes resulting from the 
degenerative disc disease so rating under these criteria is 
not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In August 2002, a VA examination of the veteran was 
conducted.  The veteran reported having chronic pain in the 
low back and hips which was aggravated by bending, lifting 
and carrying.  However, he indicated no radiation of pain 
into the lower extremities, no numbness, no tingling, and no 
bowel or bladder impairment.  The examining physician noted 
that the veteran was prescribed Celebrex for treatment of 
multi-joint pain, including his low back pain.  Physical 
examination revealed tenderness of the low back, but no 
muscle spasm.  Range of motion testing of the lumbar spine 
disclosed:  forward flexion to 70 degrees, extension to 20 
degrees, right lateral flexion to 15 degrees, and left 
lateral flexion to 20 degrees.  Pain on motion was noted with 
extension and right lateral flexion.  Radiology examination 
revealed the presence of degenerative disc disease at L5-S1.  

VA treatment records dated in 2004 and 2005 show that the 
veteran was treated for complaints of low back and hip pain 
with a combination of physical therapy and prescription pain 
medication.  

In January 2006, the most recent VA examination of the 
veteran was conducted.  He reported having chronic back pain 
which radiated into both legs with numbness in the right leg.  
Range of motion testing revealed:  forward flexion to 73 
degrees, with pain beginning at 30 degrees; extension to 11 
degrees, with pain throughout the entire arch of motion; 
lateral flexion to 10 degrees with pain throughout the entire 
arch of motion; and lateral rotation to 20 degrees with pain 
throughout the entire arch of motion.  Flexion of the lumbar 
spine was limited to approximately 30 degrees secondary to 
pain following repetitive use or during flare-ups.  The 
examining physician noted that there was no evidence of 
tenderness, muscle spasm, or abnormal spine contour.  No 
neurologic abnormalities were noted and straight leg testing 
for radicular symptoms was negative.  The diagnosis was 
lumbar degenerative disc disease.  The examiner considered 
the factors discussed in DeLuca and noted the veteran's pain 
on motion.  It was conceivable that pain could further limit 
function; however, it was no feasible to attempt to express 
it in terms of additional limitation of motion, as it could 
not be determined with any degree of medical certainty.  

Recently, the veteran submitted a May 2007 VA radiology 
report which confirms the presence of degenerative disc 
disease.  However, this record does not contain any medical 
evidence which can be used in rating the service-connected 
low back disability.  

Conclusion

The evidence of record does support the assignment of a 40 
percent disability rating when the veteran's service-
connected back disability is considered under the current 
rating criteria.  Specifically, the evidence shows that the 
veteran has forward flexion to 73 degrees, but with an onset 
of pain at 30 degrees.  This most nearly approximates 
limitation of forward flexion to 30 degrees or less.  
However, there is no medical evidence showing that the 
criteria for a higher disability rating have been met.  There 
is no evidence of ankylosis of the spine nor is there 
evidence of any incapacitating episodes.  Moreover, there is 
no objective medical evidence showing any neurologic 
abnormalities which would warrant a separate disability 
rating.  Accordingly, an increased rating of 40 percent, and 
not in excess thereof, is granted for the veteran's service-
connected lumbar degenerative disc disease.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

The current criteria cannot be applied prior to the effective 
date of the change in the rating criteria, September 26, 
2003.  The only evidence as to the extent of the disability 
prior to that date is found on the August 2002 VA 
examination.  There flexion went to 70 degrees, but the 
examiner reported pain on motion.  As the Board explained in 
its previous remand, this was not a sufficient description, 
because the examiner did not identify the point at which pain 
began or describe the impact of pain on motion, as required 
by 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  Evaluating the 
August 2002 examination in light of the more extensive 
information developed on the January 2006 examination, and 
giving the veteran the benefit of the doubt, the Board finds 
that he had a severe limitation of lumbar spine motion 
ratable at 40 percent under the criteria in effect prior to 
September 26, 2003.  A higher rating would require pronounced 
neurologic deficits.  38 C.F.R. Part 4, Code 5293 (2003).  
Here, the August 2002 examination demonstrates that there are 
no neurologic deficits which would warrant a higher or 
additional rating.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the back 
disability has not significantly changed and a uniform 40 
percent rating is appropriate in this case. 

III.  Hips

Service connection is in effect for arthritis of the hips, 
with each hip being rated at a 10 percent disability rating 
pursuant to Diagnostic Code 5252.  As noted above, Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  Id.

With respect to the diagnostic codes for limitation of motion 
of the hip, a 10 percent rating is warranted for thigh 
extension limited to 5 degrees (Diagnostic Code 5251); thigh 
flexion limited to 45 degrees (Diagnostic Code 5252); 
limitation of thigh rotation, cannot toe-out more than 15 
degrees, of the affected leg (Diagnostic Code 5253); or 
impairment of thigh abduction, cannot cross legs (Diagnostic 
Code 5253).  A 20 percent rating is warranted for thigh 
flexion limited to 30 degrees (Diagnostic Code  5252) or 
impairment of thigh abduction, motion lost beyond 10 degrees 
(Diagnostic Code 5253).  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2006).  Normal range of motion of the hip 
is measured from 0 to 125 degrees of flexion, and 0 to 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II (2006).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2006).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca, at 206-08.  In other words, 
when rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint. A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2006).

The veteran reports painful motion of the both hips, with the 
right being slightly more painful.  On VA examination in 
August 2002 range of motion testing of the hips revealed:  
flexion to 80 degrees on the right and 90 degrees on the 
left; abduction to 15 degrees on the right and 25 degrees on 
the left; internal rotation to 0 degrees on the right and 10 
degrees on the left; external rotation to 30 degrees on the 
right and 40 degrees on the left.  X-ray examination of the 
hips revealed normal findings.  

In January 2006, the most recent VA examination of the 
veteran was conducted.  Again the veteran reported bilateral 
hip pain which was increased with walking and standing.  
Range of motion testing of the hips revealed bilateral 
results of:  flexion to 90 degrees with pain at 60 degrees; 
extension to 10 degrees; adduction to 20 degrees; abduction 
to 30 degrees; external rotation to 25 degrees with pain; 
internal rotation to 20 degrees with pain.  X-ray examination 
revealed degenerative changes of the hips.  The examiner 
considered the factors discussed in DeLuca and noted the 
veteran's pain on motion.  It was conceivable that pain could 
further limit function; however, it was no feasible to 
attempt to express it in terms of additional limitation of 
motion, as it could not be determined with any degree of 
medical certainty.  

Conclusion

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for either 
hip.  Review of the ranges of motion noted in the most recent 
examination report does not show that the veteran meets the 
criteria for a 10 percent disability rating for either hip 
based upon limitation of motion an increased rating for 
either hip.  Arguably, the veteran has not met the criteria 
for a compensable rating for either hip as there is no 
compensable limitation of motion, and no current evidence of 
degenerative changes confirmed by X-ray examination. 
Nonetheless, a 10 percent rating should be assigned for each 
hip under Diagnostic Code DC 5003 to recognize his painful 
motion and need for pain medication.  38 C.F.R. § 4.59 
(2006).  Even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the lay and medical evidence of record clearly 
establishes that his range of motion loss in either hip falls 
well short of the findings warranting a higher 20 percent 
rating under either Diagnostic Codes 5252 or 5253.  Alternate 
consideration of diagnostic codes evaluating ankylosis of the 
hips, flail joint, and impairment of the femur by malunion or 
nonunion are not for consideration.

In so deciding, the veteran has been deemed competent to 
describe his bilateral hip symptoms and limitations.  In 
fact, his report of symptoms and limitations has been deemed 
credible and is the only evidence supporting the separate 10 
percent ratings assigned for each hip.  However, the 
preponderance of the lay and medical evidence of record 
clearly demonstrates that the signs and symptoms of his 
disability do not meet the criteria for higher ratings than 
currently assigned.  The benefit of the doubt rule, 
therefore, is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).  

Again, the Board has considered the issues raised by the 
Court in Fenderson and whether staged ratings should be 
assigned.  We conclude that the hip disabilities have not 
exceeded the criteria for a 10 percent rating at any point.  

Other Criteria and Extraschedular Rating

For all disabilities evaluated in this decision, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2006) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 40 percent, and not in excess thereof, 
is granted for degenerative disc disease of the lumbar spine, 
subject to the law and regulations governing the payment of 
monetary awards.  

A disability rating in excess of 10 percent for arthritis of 
the right hip is denied.  

A disability rating in excess of 10 percent for arthritis of 
the left hip is denied.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


